DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 20, 2021 has been entered.  Claim(s) 18 has/have been canceled.  Therefore, claim(s) 1-17 and 19-20 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, as currently presented the claim requires that a first insulating layer (126) comprising a first via hole (134) further comprises a first side wall (126w), that a second insulating layer (128) comprising a second via hole (136), exposing a portion of a top surface (1261s) of the first insulating layer (see last limitation 

Annotated Portion of Fig. 8
Annotated Portion of Fig. 3
[AltContent: textbox (portion of a top surface (1261s) of first insulating layer (126) exposed by second via hole (136))][AltContent: ] 
    PNG
    media_image1.png
    375
    328
    media_image1.png
    Greyscale

[AltContent: textbox (a second sidewall (128w) is disposed between an edge (EG) of a second portion of a third electrode (130b) and a first sidewall (126w))][AltContent: ][AltContent: oval]
    PNG
    media_image2.png
    361
    325
    media_image2.png
    Greyscale



Thus, since the portion of the top surface of the first insulating layer cannot be both exposed by the second via hole, as shown in Fig. 8, and covered by second portion (130b) of the third transparent electrode when the second side wall of the second insulating layer is between the edge of the second portion of the third transparent electrode and the first side wall, as shown in Fig. 3, the metes and bounds of this claim limitation are not clear.  Accordingly, it is unclear, how the portion of the top surface of the first insulating layer on which the second portion of the transparent electrode is disposed can be exposed by the second via hole with the second side wall of the second insulating layer being disposed between the edge of the second portion of the third transparent electrode and the first side wall at the same time.  For purpose of the examination it will be assumed that the second portion of the third transparent electrode is disposed on the portion of the top surface of the first insulating layer such that the edge of the second portion of the third transparent electrode is between the 

Allowable Subject Matter
Claim(s) 1-8, 10-17 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome objections noted above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a flexible display device recited in claim(s) 1, particularly characterized by a second metal layer disposed between the first metal layer and the first insulating layer wherein a third via hole penetrates through the first insulating layer and exposes a portion of the second metal layer and a fourth via hole penetrates through the first insulating layer and exposes a portion of the first metal layer and a first transparent electrode disposed on the first insulating layer, wherein the first transparent electrode is electrically connected to the first metal layer through the fourth via hole and electrically connected to the second metal layer through the third via hole in combination with all other elements of the flexible display device recited in the claim.  The closest prior art of record to Suzuki et al. (US 2007/0045621) fails to teach the above noted claim elements.  Claim(s) 2-8, 10-17 and 19-20 which either directly or 

Response to Arguments
Applicant's arguments filed on November 30, 2021, with respect to claim 9, have been fully considered but they are not persuasive.  Specifically, as discussed above in the rejection of claim 9, as currently presented the claim is attempting to cover two mutually exclusive embodiments disclosed in the application.  Accordingly, the metes and bounds of the claim are unclear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/8/2022